Filed 11/29/18                          Case 17-11570                         Doc 202



                             UNITED STATES BANKRUPTCY COURT
       1                     EASTERN DISTRICT OF CALIFORNIA
       2                             FRESNO DIVISION

       3
       4   In re                             ) Case No. 17-11570-B-13
                                             )
       5   GREGGORY RYAN KIRKPATRICK,        ) DC No. MHG-3
                                             )
       6                                     )
                           Debtor.           )
       7                                     )

       8
       9                    RULING ON OBJECTIONS TO CLAIM OF
                             CHRISTOPHER CALLISON(CLAIM 8-2)
      10
      11                                INTRODUCTION
      12         The Debtor started a recreational watercraft business. He
      13   bought boats and jet skis from an acquaintance who was in that
      14   business. The Debtor signed a Loan Agreement and Deed of Trust
      15   stating and securing his promises to pay the purchase price with
      16   the boats, jet skis and his residence.
      17         Disputes arose. Payments stopped. Foreclosure began. This
      18   bankruptcy case was filed. The seller filed a proof of claim.
      19   The Debtor objects to a portion of that claim. The court agrees
      20   with the Debtor, in part.
      21   ///
      22   ///
      23   ///
      24   ///
      25   ///
      26   ///
      27   ///
      28   ///



                                              1
Filed 11/29/18                        Case 17-11570                             Doc 202




       1                            PERTINENT FACTS 1
       2         Christopher Callison and Perla Ivette Perez (collectively
       3   “Callison”) owned and operated a recreational watercraft
       4   business. In May 2016, the boats and jet skis from Callison’s
       5   business were purchased by Debtor, Greggory Ryan Kirkpatrick
       6   (“Debtor”) or (“Kirkpatrick”). The parties documented the sale
       7   with a Loan Agreement and Deed of Trust.
       8         The amount of the loan was $160,000.00, payable by
       9   Kirkpatrick in consecutive monthly installments of $1,500.00 per
      10   month beginning June 1, 2016 until paid in full. But,
      11   Kirkpatrick had to make “extra payments” of 65% of “net sales or
      12   $1,500.00, whichever is greater” for the “peak” months of July,
      13   August and September on the first of August, September and
      14   October, respectively. No definition of “net sales” was included
      15   in the Loan Agreement. There were limits on deductions from “net
      16   sales” during the peak months: wages — $2,500.00 per month; rent
      17   — $400.00 per month. The Loan Agreement also required
      18   Kirkpatrick to maintain “full coverage insurance” on a 2011
      19   Sanger V215 watercraft during the term of the loan and pay an
      20   annual insurance premium for the Sanger watercraft.
      21         The Loan Agreement was secured by specified watercraft and
      22   Kirkpatrick’s residence at 3913 E. Pontiac Way, Fresno,
      23
      24
                 1The following are the court’s findings of fact and
      25   conclusions of law under Fed. R. Civ. P. 52 made applicable to
      26   contested matters under Fed. R. Bankr. P. 7052 and 9014(c). If any
           of the following facts are deemed conclusions of law, the court
      27   adopts those facts as conclusions of law. If any of the following
      28   conclusions of law are deemed findings of fact, the court adopts
           those conclusions as findings of fact.


                                            2
Filed 11/29/18                             Case 17-11570                                    Doc 202




       1   California. 2 The loan agreement also contained default
       2   provisions. As long as the loan was current, no interest would
       3   be charged. If a default occurred, interest would accrue:
       4           Further, if the Lender declares the principal
       5           amount owing under this Agreement to be
                   immediately due and payable, and the Borrower
       6           fails to provide full payment, interest at the
                   rate of 10.00% per annum, calculated yearly not in
       7
                   advance, would be charged on the outstanding
       8           amount, commencing the day the principal amount is
                   declared due and payable, until full payment is
       9           received by the Lender. 3
      10
      11   The Loan Agreement also provided for “Costs:”

      12           All costs, expenses and expenditures including,
      13           without limitation, the complete legal costs
                   incurred by enforcing this Agreement as a result
      14           of any default by the Borrower will be added to
      15           the principal then outstanding and will
                   immediately be paid by the Borrower.
      16
      17         When Kirkpatrick signed the Loan Agreement, he and Callison
      18   signed the Deed of Trust. 4 The Deed of Trust included an interest
      19   provision:
      20           The Trustor (Kirkpatrick) agrees to pay Principal
      21           Amount with interest before and after maturity and
                   before and after default at the rate of Ø%
      22           calculated per annum and compounding annually,
                   (“the interest rate”). 5
      23
      24
      25
                 2 Kirkpatrick claimed at the trial that Callison never transferred legal
      26   title of the watercraft.
                 3 Loan Agreement paragraph 6.
      27         4 The Deed of Trust and Loan Agreement were forms prepared by Callison.

           There was testimony at trial that each provision of both documents was
      28   discussed by Callison and Kirkpatrick before they were signed.
                 5 Deed of trust paragraph 4.




                                                 3
Filed 11/29/18                             Case 17-11570                                Doc 202




       1   The Deed of Trust also contained a provision for attorney’s
       2   fees. 6
       3         Kirkpatrick paid Callison $1,500.00 for the month of June,
       4   $4,789.00 for the month of July, $1,703.00 for the month of
       5   August, and $1,500.00 for the month of September 2016. No other
       6   payments were made. During July and August 2016 Callison
       7   requested access to Kirkpatrick’s computerized bookkeeping
       8   system to verify the “net sales” calculations. Callison thought
       9   that he was under paid based on his understanding of “net
      10   sales.” 7 Both parties tried to meet to discuss Kirkpatrick’s
      11   performance throughout that summer without success. Frustrated
      12   by a perceived lack of communication and missed payments, on
      13   October 19, 2016 Callison emailed a letter to Kirkpatrick
      14   demanding that Kirkpatrick “cure” all missed payments. The
      15   letter quoted provisions of the Loan Agreement permitting
      16   Callison to accelerate the obligation if the default was not
      17   “cured.”
      18         Having received either no or an unsatisfactory response,
      19   Callison recorded a Notice of Default starting non-judicial
      20   foreclosure proceedings on Kirkpatrick’s residence on November
      21   23, 2016. Callison claimed that Kirkpatrick was in default for
      22   failing to pay “net sales” for the month of June through
      23   September, and all payments due from October 1, 2016 forward.
      24
      25
      26
      27         6 Deed of trust paragraph 31.
                 7 There is nothing in the Loan Agreement or Deed of Trust either
      28   defining “net sales” or requiring Kirkpatrick to provide access to data to
           verify “net sales.”



                                                 4
Filed 11/29/18                             Case 17-11570                                  Doc 202




       1   Litigation ensued. 8 Kirkpatrick filed this Chapter 13 bankruptcy
       2   case (11 U.S.C. §§ 1301-1330) on April 24, 2017.
       3         Callison filed a timely proof of claim and amended the
       4   claim a few months later. The amended claim is the subject of
       5   this objection. Kirkpatrick’s Chapter 13 Plan was confirmed. 9
       6   Kirkpatrick filed this objection September 8, 2017. 10
       7         The Callison claim is fully secured. The amount of the
       8   claim, $160,875.11, is not in dispute. The claim also states an
       9   arrearage owed as of the petition date of $37,332.11. This is
      10   disputed. The components of the arrearage claim are: $10,500.00
      11   (7 months at $1,500.00 per month); $16,490.00 (“net sales” that
      12   were not paid); $1,475.00 (property taxes Callison paid on the
      13   watercraft purchased by Kirkpatrick) and $8,867.11 (10% interest
      14   through the date of the bankruptcy filing).
      15
      16                          CONTENTIONS OF THE PARTIES
      17         Kirkpatrick contends he was never notified of Callison’s
      18   election to accelerate the debt, so the condition for accruing
      19   interest never occurred. Kirkpatrick also claims that the Notice
      20   of Default that Callison recorded was incorrect and no fees or
      21   interest are due because the notice included an allegation that
      22   Kirkpatrick failed to pay the required “net sales” to Callison
      23   for June 2016 and June’s sales are specifically excluded under
      24   the Loan Agreement. According to Kirkpatrick, Callison
      25   miscalculated the “net sales” figures. Kirkpatrick finally
      26
                 8 Kirkpatrick filed a lawsuit against Callison and Callison’s business
      27   A-1 Recreation, Inc. However the lawsuit was not pursued after Kirkpatrick
           filed bankruptcy.
      28         9 Document Number 171.
                 10 Document Number 64.




                                                 5
Filed 11/29/18                             Case 17-11570                                    Doc 202




       1   contends that the Loan Agreement did not provide for
       2   Kirkpatrick’s payment of taxes.
       3         Callison contends that Kirkpatrick understood that he would
       4   have access to bookkeeping data in order to confirm the amount
       5   of “net sales” owed in the relevant months. He also contends
       6   that he was left with no choice but to pursue collection
       7   proceedings since Kirkpatrick allegedly failed to cooperate in
       8   meeting with him to resolve their disputes.
       9         Neither party disputes that $10,500.00 is a proper
      10   arrearage claim representing the unpaid monthly payments that
      11   had accrued at the time the bankruptcy was filed. So the amount
      12   in dispute is $26,832.11.
      13
      14                                   JURISDICTION
      15         The bankruptcy court has jurisdiction pursuant to 28 U.S.C.
      16   §§ 1334 and 157(b)(2)(A) and (B).
      17
      18                                    DISCUSSION
      19   A.    The bankruptcy claims process.
      20         A creditor asserts a claim in bankruptcy by filing a proof
      21   of claim. 11 U.S.C. § 501(a); Fed. R. Bankr. P. 3001, 3002. 11 A
      22   claim is “deemed allowed, unless a party in interest ...
      23   objects.” § 502(a). If an interested party objects, the
      24   bankruptcy “court, after notice and a hearing, shall determine
      25   the amount of such claim ... and shall allow such claim in such
      26   amount ....” § 502(b) (emphasis added).
      27
                 11 Unless specified otherwise, all chapter and section references are to
      28   the Bankruptcy Code, 11 U.S.C. §§ 101-1532, all “Rule” references are to the
           Fed. R. Bankr. P., and all “Civil Rule” references are to the Fed. R. Civ. P.



                                                 6
Filed 11/29/18                        Case 17-11570                           Doc 202




       1         “A proof of claim executed and filed in accordance with
       2   [the Rules] shall constitute prima facie evidence of the
       3   validity and amount of the claim.” Rule 3001(f). This
       4   evidentiary presumption is a rebuttable one. Litton Loan
       5   Servicing, LP v. Garvida (In re Garvida), 347 B.R. 697, 706 (9th
       6   Cir. B.A.P. 2006). To “defeat the claim, the objector must come
       7   forward with sufficient evidence and ‘show facts tending to
       8   defeat the claim by probative force equal to that of the
       9   allegations of the proofs of claim themselves.’” Lundell v.
      10   Anchor Constr. Specialists, Inc., 223 F.3d 1035, 1039 (9th Cir.
      11   2000), quoting In re Holm, 931 F.2d 620, 623 (9th Cir. 1991).
      12         “‘If the objector produces sufficient evidence to negate
      13   one or more of the sworn facts in the proof of claim, the burden
      14   reverts to the claimant to prove the validity of the claim by a
      15   preponderance of the evidence.’” Id. (quoting Ashford v. Consol.
      16   Pioneer Mortg. (In re Consol. Pioneer Mortg.), 178 B.R. 222, 226
      17   (9th Cir. B.A.P. 1995)). The ultimate burden of persuasion,
      18   thus, remains with the claimant. Id.
      19         Whether an evidentiary presumption has been rebutted is a
      20   question of fact. In re Garvida, 347 B.R. at 703.
      21
      22   B.    Arrearage claim components.
      23         Since $10,500.00 of the arrearage claim is undisputed, the
      24   court will examine those components of Callison’s arrearage
      25   claim that Kirkpatrick disputes.
      26   ///
      27   ///
      28   ///



                                               7
Filed 11/29/18                        Case 17-11570                            Doc 202




       1   1.    Interest.
       2         Kirkpatrick challenges the interest Callison claims raising
       3   two arguments. First, Kirkpatrick contends that the “Ø”
       4   handwritten on the Deed of Trust form that he and Callison
       5   signed proves that the parties never intended interest to accrue
       6   even if there was a default. Alternatively, Kirkpatrick contends
       7   that if interest was to accrue upon acceleration, Kirkpatrick
       8   was not informed that Callison intended to accelerate, so the
       9   condition for interest accrual never happened. Second,
      10   Kirkpatrick argues that because the Notice of Default was
      11   incorrect by including a June 2016 “extra payment,” California
      12   law supports a finding that Callison waived any right to
      13   interest. Neither argument is persuasive.
      14         First, construction of the Loan Agreement and the Deed of
      15   Trust under California law supports accrual of interest upon
      16   Kirkpatrick’s default and acceleration of the obligation.
      17   “‘California recognizes the objective theory of contracts.’”
      18   Berman v. Bromberg, 56 Cal. App. 4th 936, 948; 65 Cal Rptr. 2d
      19   777 (1997), citing ACL Techs., Inc. v. Northbrook Prop. & Cas.
      20   Ins. Co., 17 Cal. App. 4th 1773, 1791 n.45; 22 Cal Rptr. 2d 206
      21   (1993) [“It is the objective intent, as evidenced by the words
      22   of the contract, rather than the subjective intent of one of the
      23   parties, that controls interpretation”]. Ordinarily, several
      24   contracts signed at the same time are to be construed together.
      25   Cal. Civil Code § 1642 (Deering 2018). It is a question of fact
      26   whether multiple contracts are intended to be elements of a
      27   single transaction under [Cal. Civ. Code] § 1642. Pilcher v.
      28   Wheeler, 2 Cal. App. 4th 352, 355; 3 Cal Rptr. 2d 533 (1992).



                                            8
Filed 11/29/18                             Case 17-11570                                    Doc 202




       1   Ordinarily, the note and trust deed or mortgage which are
       2   executed contemporaneously to secure payment of an existing debt
       3   constitute one contract, which instruments must be construed
       4   together. W. Fruit Growers, Inc. v. Sec. Title Ins. & Guarantee
       5   Co., 20 Cal. App. 2d 150, 153-54; 66 P.2d 742 (1937). See also
       6   Standard Wire & Cable Co. v. Ameritrust Corp., 697 F. Supp. 368,
       7   375 (C.D. Cal. 1988) (citations omitted). A note and Deed of
       8   Trust constitute one contract where they are part of the same
       9   transaction. Huckell v. Matranga, 99 Cal. App. 3d 471, 481; 160
      10   Cal. Rptr. 177 (1979) (citations omitted).
      11         It is beyond cavil that the Loan Agreement and Deed of
      12   Trust in this case were signed at the same time. There is,
      13   perhaps, ambiguity between both documents as the Deed of Trust
      14   provisions dealing with interest can be read as evidencing no
      15   interest would accrue. However, this court finds that unlikely.
      16   The specific provisions of the Loan Agreement state the
      17   conditions for accrual of interest: default and the lender
      18   electing to accelerate. In construing both documents together,
      19   the logical conclusion is the Deed of Trust provision dealing
      20   with interest was surplusage since the Loan Agreement was
      21   specific. 12
      22         Kirkpatrick’s alternative argument that even if interest
      23   was to be charged, he never received a notice that the
      24
                 12 Since both contracts are to be construed according to California law,
      25   the court is also mindful of Cal. Civ. Pro. Code § 1859. “... when a general
           and particular provision [of an instrument] are inconsistent, the latter is
      26   paramount to the former. So a particular intent will control a general one
           that is inconsistent with it.” The particular provision here is a provision
      27   calling for interest under the Loan Agreement versus the general provision in
           the Deed of Trust which contained a handwritten “Ø” on the Deed of Trust form
      28   evidencing the parties’ intent to rely on the Loan Agreement for the accrual
           of interest.



                                                 9
Filed 11/29/18                        Case 17-11570                            Doc 202




       1   obligation was going to be accelerated was not supported by the
       2   facts. Callison emailed a letter to Kirkpatrick on or about
       3   October 19, 2016 giving Kirkpatrick 10 days to cure an alleged
       4   default. In that letter, Callison also quoted provisions of the
       5   Loan Agreement permitting acceleration. While Callison’s letter
       6   may not have included the words “I elect to accelerate,” given
       7   the context of the letter, its timing, and Callison’s
       8   frustration with Kirkpatrick’s inability to meet with him,
       9   Callison’s intent to accelerate is not startling.
      10         Finally, Kirkpatrick argues that Callison is not entitled
      11   to interest because the Notice of Default contained inaccurate
      12   information. Kirkpatrick relies on Cal. Civ. Code § 2924.17
      13   (Deering 2018) which requires a notice of the default to be
      14   accurate and complete and supported by competent and reliable
      15   evidence. In contrast, California law does not support a waiver
      16   of interest because of an inaccuracy in a Notice of Default.
      17   Cal. Civ. Code § 2914.12 provides that before a trustee sale a
      18   borrower can bring an action for injunctive relief to enjoin a
      19   material violation of Cal. Civ. Code § 2924.17 (and other
      20   statutes).
      21         No trustee sale occurred in this case before the bankruptcy
      22   was filed. So, Kirkpatrick’s remedy was filing an action in
      23   Superior Court and seeking a preliminary injunction. Kirkpatrick
      24   has not provided any authority supporting his position.
      25   California courts applying this provision agree on the remedy
      26   available for violation of Cal. Civ. Code § 2924.17. See Lucioni
      27   v. Bank of Am., N.A., 3 Cal. App. 5th 150, 158; 207 Cal. Rptr.
      28   3d 418 (2016). Under Cal. Civ. Code § 2924.12, “[P]reliminary



                                           10
Filed 11/29/18                              Case 17-11570                      Doc 202




       1   injunctive relief [is] [a] principal tool for compliance. . .
       2   ”). Artus v. Gramercy Towers Condo. Ass’n, 19 Cal. App. 5th 923,
       3   944; 228 Cal. Rptr. 3d 496 (2018), citing Monterossa v. Superior
       4   Court, 237 Cal. App. 4th 747, 754-55; 188 Cal. Rptr. 3d 453
       5   (2015). Kirkpatrick’s argument is unpersuasive. Applying 10%
       6   interest on the obligation from October 1, 2016 to the petition
       7   date, April 24, 2017, the total interest accrued was $8,453.19.
       8   Said sum should be included as pre-petition arrearage.
       9
      10   2.    Extra “Net Sale” Payments.
      11         Kirkpatrick argues that Callison miscalculated the “65% of
      12   net sales” payment due in months July through September 2016.
      13   Callison counters “net sales are defined of [sic] in the
      14   contract.” 13 Also, Callison states that the net sales definition
      15   “is implied or assumed.” 14 Neither is correct.
      16          First, there is no definition of net sales in either the
      17   Loan Agreement or the Deed of Trust. The term “net sales” is
      18   referenced in the Loan Agreement but there is no definition in
      19   that contract.
      20          Second, no method of calculating net sales is provided
      21   either. To be sure, the Loan Agreement included specific limits
      22   for two deductions from net sales: wages and rent. Nevertheless,
      23   the way to calculate the minuend for the subtraction equation to
      24   reach “net sales” mentioned in the Loan Agreement is non-
      25   existent. Plus, there is no dispute that Kirkpatrick did pay a
      26   “net sales” amount to Callison for the months of July and
      27   August. Kirkpatrick also gave Callison the components of his
      28         13   Transcript 46:16-20
                 14   Transcript 135:4-6



                                                 11
Filed 11/29/18                             Case 17-11570                                 Doc 202




       1   calculation. Callison may not have agreed with those
       2   calculations, but the court is not persuaded that a controlling
       3   alternative was contained in the relevant agreements. Thus,
       4   Callison is not entitled to any additional monies representing
       5   65% of net sales during the relevant period. 15
       6
       7   3.    Property Taxes.
       8         Similarly, Callison’s claim for property taxes as part of
       9   the arrearage is not supported by the agreements.
      10         The Loan Agreement contains nothing about Kirkpatrick’s
      11   liability for property taxes.
      12         In contrast, the Deed of Trust does contain many provisions
      13   for Kirkpatrick’s payment of property taxes or reimbursement to
      14   Callison for those payments. However, “the Property” referred to
      15   in those covenants is Kirkpatrick’s residence — 3913 E. Pontiac
      16   Way. The obligation of a trustor to maintain property taxes on
      17   real estate which serves as collateral is commonplace. But
      18   Kirkpatrick’s affirmative obligation to pay property taxes on
      19   the personal property collateral (the watercraft) is not
      20   included in the controlling agreements. Similar provisions are
      21   routinely included in a standard security agreement for personal
      22   property collateral. Not here. So, Callison is not entitled to
      23   property taxes as part of the arrearage claim.
      24   ///
      25   ///
      26   ///
      27
                 15 Towards the end of the evidentiary hearing on this objection,
      28   Callison seemed to be resigned to the fact that he was not going to recover
           any additional “net sales” from Kirkpatrick. Transcript 155:22-156:8.



                                                 12
Filed 11/29/18                             Case 17-11570                                 Doc 202




       1   4.    Foreclosure Costs.
       2         At the trial, the court admitted documents showing that
       3   Callison had paid approximately $3,752.00 in pre-petition
       4   foreclosure costs. Unlike the previous two items, the Loan
       5   Agreement and the Deed of Trust provide for Kirkpatrick’s
       6   liability for foreclosure costs. But in this case, Callison has
       7   not persuaded the court they should be added for two reasons.
       8         First, the claim itself does not include foreclosure costs
       9   as a component of the arrearage claim. While the claim can be
      10   amended to include the foreclosure costs, that was not done
      11   before the court has ruled on the claim objection. The court
      12   will not award contested parts of the claim where it is not
      13   requested.
      14         Second, Callison has admitted that the Notice of Default
      15   which started the foreclosure was incorrect. So, it is likely a
      16   new foreclosure would have to proceed with corrected documents. 16
      17   For those reasons, the court is not persuaded that foreclosure
      18   costs should be included in the arrearage claim at issue.
      19
      20   5.    Attorney’s Fees.
      21         Callison claims that he has expended nearly $7,600.00 in
      22   attorney’s fees protecting his security interest before the
      23   bankruptcy was filed. Both the Loan Agreement and the Deed of
      24   Trust provide for attorney’s fees to Callison incurred by
      25   enforcing the agreement or protecting his security. 17 But the
      26
                 16 The court assumes that it is most likely a Superior Court would
      27   enjoin the foreclosure because the Notice of Default was not accurate under
           Cal. Civ. Code § 2924.12.
      28         17 See paragraph 12 of the Loan Agreement and paragraphs 31 and 32 of

           the Deed of Trust.



                                                 13
Filed 11/29/18                             Case 17-11570                                    Doc 202




       1   court is not persuaded Callison is entitled to attorney’s fees
       2   in this case for two reasons.
       3         First, as with the foreclosure fees, there is nothing in
       4   the claim filed by Callison preserving his right to claim
       5   attorney’s fees. Callison did attach copies of the Loan
       6   Agreement and Deed of Trust to the amended proof of claim. But
       7   there is nothing in the claim itself where Callison states he is
       8   seeking attorney’s fees as part of his arrearage claim, or any
       9   claim for that matter. 18
      10         Even if attaching the Loan Agreement and Deed of Trust to
      11   Callison’s proof of claim was enough to preserve an attorney’s
      12   fees claim, the court sustains the objection to the claim of
      13   attorney’s fees because Callison failed to abide by discovery
      14   orders. At the first pre-trial conference in this matter, the
      15   court was made aware that Callison was asserting attorney’s fees
      16   as a portion of his arrearage claim. Kirkpatrick objected to the
      17   late addition to the claim. To resolve the objection, the court
      18   continued the pre-trial conference and ordered Callison to
      19   appear at a deposition and provide all documentation supporting
      20   the attorney’s fees claim. Callison did appear for the
      21   deposition and provided an invoice for the fees incurred by one
      22   of his attorneys. However, the invoice was completely redacted. 19
      23   Callison did provide an unredacted copy of the invoice at the
      24   trial. However, that was too late for any meaningful
      25
                 18 It is noteworthy that Civil Rule 15 governing amendment of pleadings
      26   (Rule 7015) does not apply in contested matters absent a court order. The
           court did not enter an order permitting amendments of pleadings in this
      27   matter or specifically authorizing any amendment.
                 19 Later, at the trial, a second counsel’s fees was added as part of the
      28   exhibits Callison proposed to admit. The court sustained Kirkpatrick’s
           objection to the admission of the invoice for the second attorney’s services.



                                                 14
Filed 11/29/18                             Case 17-11570                                    Doc 202




       1   consideration and response by Kirkpatrick or his counsel. The
       2   court admitted the unredacted copy of the invoice, but because
       3   of the discovery issues, the court finds the documents
       4   unpersuasive to support adding attorney’s fees as a portion of
       5   Callison’s arrearage claim. 20 Thus, no attorney’s fees shall be
       6   included in Callison’s arrearage claim.
       7
       8   6.    Insurance Coverage for Sanger Boat.
       9         Finally, Callison asserts that he paid $631.00 to insure
      10   the Sanger boat which Kirkpatrick purchased as part of the
      11   transaction. 21 The Loan Agreement provides that full coverage
      12   insurance is required on the Sanger boat and that Kirkpatrick
      13   was to pay the insurance bill within 15 days of receipt of the
      14   bill. As mentioned, the Loan Agreement was attached to
      15   Callison’s claim. The evidence of Callison’s payment of this
      16   insurance was uncontroverted and not disputed by Kirkpatrick. 22
      17          Since insurance was paid prior to the petition and
      18   Kirkpatrick was liable for that insurance payment under the
      19   terms of the Loan Agreement, the $631.00 shall be included as a
      20   portion of Callison’s arrearage claim. 23
      21
      22
                 20 See also Civil Rule 37(b)(2)(A)(ii) and (c)(Rule 7037).
      23         21 The evidence establishes that the Sanger boat is subject to a lien in
           favor of Bank of the West. The court does not make a finding that the
      24   security interest is valid because it is unnecessary for this claim
           objection. But, the existence of the lien (whether valid or not) explains the
      25   reason the insurance re-imbursement procedure was included in the agreements.
                 22 See Callison Ex. D.
      26         23 Callison also asserted that he was entitled to approximately $180.00

           for renewal of registrations for the watercraft. The evidence was that the
      27   watercraft registrations are paid bi-annually. The evidence showed that
           Callison made the payments on December 31, 2015. Callison (Ex. F). Thus, when
      28   Kirkpatrick agreed to purchase the watercraft the registration cost was
           “built in” to the consideration Kirkpatrick agreed to pay for the watercraft.



                                                 15
Filed 11/29/18                        Case 17-11570                           Doc 202




       1                               CONCLUSION
       2         For the foregoing reasons, Callison’s claim (8-2) will be
       3   allowed as filed except for the arrearage portion. The arrearage
       4   portion shall be allowed in the amount of $18,584.19 consisting
       5   of the following components: $10,500.00 (7 months of unpaid
       6   payments); $8,453.19 interest through April 24, 2017 plus
       7   $631.00 (insurance). A separate order shall issue.
       8
       9
      10
                  Nov 29, 2018
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28



                                           16
Filed 11/29/18                          Case 17-11570                         Doc 202




       1                     Instructions to Clerk of Court
       2               Service List - Not Part of Order/Judgment

       3
                The Clerk of Court is instructed to send the Order/Judgment
       4
           or other court generated document transmitted herewith to the
       5   parties below. The Clerk of Court will send the Order via the
           BNC or, if checked   X , via the U.S. mail.
       6
       7   Greggory Ryan Kirkpatrick
           3913 East Pontiac Way
       8   Fresno CA 93726
       9
           Michael H. Meyer
      10   PO Box 28950
           Fresno CA 93729-8950
      11
      12   Office of the U.S. Trustee
           United States Courthouse
      13   2500 Tulare Street, Room 1401
           Fresno CA 93721
      14
      15   Christopher Scott Callison
           2695 Palo Alto Ave
      16   Clovis CA 93611
      17
           Martin H. Gamulin
      18   191 W Shaw Ave #201
           Fresno CA 93704
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28



                                             17
